DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each claim recites, “the other cameras” and it is unclear which of the other cameras the applicant is referring to since there are a plurality of others cameras being claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirlay (US Pub. No. 2017/0026634).
Regarding claims 1-2 and 5-6, Mirlay teaches a camera module, comprising:
a base plate (Fig. 10);
a plurality of camera provided on the base plate (Fig. 10);
wherein one of the plurality of cameras (1007a) is configured to be moved by a driver (1020);
where at least two cameras of the other cameras of the plurality of cameras are configured to move while being interlocked with the one of the plurality of cameras (Fig. 10);
wherein a distance between the other cameras is configured to decrease or increased when the one of the cameras moves (Fig. 10) [claim 2];
wherein the one of the cameras is connected to the other cameras by a link member (1021) [claim 5];
wherein the driver comprises a motor (1020) and a first gear (1022) connected to the motor;
wherein the one of the cameras comprises a second gear (1023a) connected to the first gear [claim 6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirlay (cited above).
Regarding claims 3 and 19, Mirlay teaches all the claimed limitations except for the one of the plurality of cameras moves perpendicular to a direction in which the at least two cameras move. However, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the movement direction of the one of the plurality of cameras to move perpendicular to the at least two cameras of the other cameras as necessitate by the specific requirement to accommodate shooting demand. The modification would have flown naturally to one of ordinary skill in the art as necessitate by said specific demand
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirlay in view of Cameron et al. (US Pub. No. 2006/0204240).
Regarding claim 4, Mirlay teaches all the claimed limitations except for a plurality of guide holes having lengths in moving directions of the plurality of cameras, respectively provided in the base plate; wherein, each of the plurality of cameras includes a protrusion disposed in a corresponding guide hole, and wherein the plurality of cameras is configured to move along the plurality of guide holes. Cameron teaches a camera module comprising: a plurality of guide holes having lengths in moving directions of the plurality of cameras, respectively provided in the base plate; wherein, each of the plurality of cameras includes a protrusion disposed in a corresponding guide hole, and wherein the plurality of cameras is configured to move along the plurality of guide holes (para. 32). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of guide holes as taught within said base plate in order to facilitate and/or guiding the movement of the plurality of cameras.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirlay in view of Mentz et al. (US 2010/0194860).
Regarding claims 7-10, Mirlay teaches the invention as claimed in claim 1 above. Mirlay further teaches the plurality of cameras include a first camera, a second camera and a third camera (Fig. 10), wherein the second and third cameras are configured to move while being interlocked wit the first camera; wherein the first camera and the second cameras are connected to each other by a first link member (1023a, 1023b), and wherein the first camera and the third camera are connected to each other by a second link member (1028) [claim 8]; wherein the first camera, the second camera, the third camera are configured to have different fields of views [claim 10].
Mirlay, however, does not specifically teach the first camera is disposed between the second and third camera; wherein the first camera, the second camera, and the third camera are configured to move from a position in which centers of the first camera, the second camera and the third camera are linearly disposed, to a position in which the centers of the first camera, the second camera, and the third camera from a triangular shape [claim 9].
Mentz teaches a plurality of cameras includes a first camera, a second camera and a third camera, wherein the first camera is disposed between the second and third camera (Fig. 2); wherein the first camera, the second camera, and the third camera are configured to move from a position in which centers of the first camera, the second camera and the third camera are linearly disposed, to a position in which the centers of the first camera, the second camera, and the third camera from a triangular shape (Fig. 4); 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first camera, a second camera and a third camera as taught within said plurality of cameras in order to facilitate capturing of stereoscopic images.
Allowable Subject Matter
Claims 11-18 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852